—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about August 18, 1998, which, upon a finding that the respondent-father had violated the terms of the suspended judgment, entered upon a finding of permanent neglect on or about December 3, 1997, terminated his parental rights and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
Family Court’s finding after a hearing that respondent violated the conditions of the suspended judgment by, inter alia, assaulting the child’s mother in the presence of the child and ordering the child to assault the mother, is supported by the necessary preponderance of the evidence (Matter of Robert T., 270 AD2d 961, lv denied 95 NY2d 758; Matter of Vanessa R., 249 AD2d 27; Matter of Grace Q., 200 AD2d 894). Since the hearing was part of the dispositional phase of the proceeding, hearsay evidence was admissible (Matter of Robert T., supra; Matter of David Michael J., 217 AD2d 1008, lv denied 87 NY2d 801). Concur — Sullivan, P. J., Rubin, Saxe, Buckley and Friedman, JJ.